 Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                          CASE NO:


BRIDGET SIEBERT,

               Plaintiff,

        v.

3AUB ENTERPRISES, INC., a Florida for-profit
corporation d/b/a CAFÉ PERKS; A3UB ENTERPRISES,
INC., a Florida for-profit corporation d/b/a CAFÉ PERKS;
UA3 ENTERPRISES, INC. d/b/a CAFÉ PERKS;
AJAY BHALLA, UMA BHALLA, and ANUJ BHALLA,

             Defendants.
________________________________________________/

             COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

        Plaintiff, BRIDGET SIEBERT (“SIEBERT”) by and through her undersigned attorney,

files this, her Complaint for Damages against Defendants, 3AUB ENTERPRISES, INC. d/b/a

CAFÉ PERKS (hereinafter, “3AUB”); A3UB ENTERPRISES, INC. d/b/a CAFÉ PERKS,

(hereinafter “A3UB”); UA3 ENTERPRISES, INC. a Florida corporation d/b/a CAFÉ PERKS

(hereinafter, “UA3”); AJAY BHALLA, UMA BHALLA, and ANUJ BHALLA, and states as

follows:

                                      INTRODUCTION

   1.        This is an action to recover unpaid overtime wage compensation under the Fair

        Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).
Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 2 of 7 PageID 2



                                   JURISDICTION

 2. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

    U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendants were

    enterprises engaged in interstate commerce. At all times pertinent to this Complaint, the

    corporate Defendants regularly owned and operated a business engaged in commerce or

    in the production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29

    U.S.C. §203(r) and 203(s).

 3. The Defendants operated a chain of restaurants that operated as a unified business

    enterprise. Plaintiff, SIEBERT’s work involved handling on a regular and recurrent basis

    “goods” or “materials,” as defined by the FLSA, which were used commercially in

    Defendants’ business, and moved in interstate commerce. This included food, drinks,

    utensils, equipment, condiments, and other food preparation materials that were

    manufactured outside the State of Florida.

 4. In addition to the Plaintiff, the Defendants had at least ten (10) other employees. handling

    on a regular and recurrent basis “goods” or “materials,” as defined by the FLSA, which

    were used commercially in Defendants’ business, and moved in interstate commerce.

    This, also, included food, drinks, utensils, equipment, condiments, and other food

    preparation materials that were manufactured outside the State of Florida.

 5. Upon information and belief, during the relevant time period, the Defendants had an

    annual gross volume of sales made or business done of not less than $500,000.00.

 6. The Defendants are subject to the jurisdiction of this Court because they engage in

    substantial and not isolated activity within the Middle District of Florida.
Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 3 of 7 PageID 3



 7. The Defendants are also subject to the jurisdiction of this Court because they operate,

    conduct, engage in, and/or carry on business in the Middle District of Florida.

                                          VENUE

 8. The venue of this Court over this controversy is based upon the following:


            a.     The unlawful employment practices alleged below occurred and/or were

                   committed in the Middle District of Florida

                   and,

            b.     Defendants were and continue to be a corporation and an individual doing

                   business within this judicial district.

                                         PARTIES

 9. At all times material hereto, Plaintiff, SIEBERT was an “employee” of the Defendants

    within the meaning of the FLSA.

 10. At all times material hereto, corporate Defendants were conducting business in

    Casselberry and Longwood, Florida, respectively.         The three corporate Defendants

    operated a unified business enterprise (a chain of restaurants) where the Plaintiff worked.

 11. At all times material hereto, the Defendants were the employers of Plaintiff, SIEBERT.

 12. At all times material hereto, Defendants were and continue to be “employer[s]” within

    the meaning of the FLSA.

 13. At all times material hereto, Defendants knowingly and willfully failed to pay Plaintiff,

    SIEBERT her lawfully earned wages in conformance with the FLSA.

 14. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

    therefore, are liable for monetary damages.
Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 4 of 7 PageID 4



 15. At all times material hereto, the corporate Defendants were “enterprise[s]” engaged in

    commerce” within the meaning of the FLSA.

 16. During the applicable period of the Plaintiff’s employment the Defendants’ business

    enterprise had at least $500,000 in annual sales.

 17. At all times material hereto, the work performed by Plaintiff, SIEBERT was directly

    essential to the business performed by Defendants.

 18. Plaintiff, SIEBERT has fulfilled all conditions precedent to the institution of this action

    and/or such conditions have been waived.

                                STATEMENT OF FACTS

 19. From about 2009 through the present date, Plaintiff, SIEBERT was employed by the

    Defendants as a cook. She was paid on an hourly basis.

 20. Defendants knowingly and willfully operated their business with a policy of not paying

    wages in conformance with the applicable law, to the Plaintiff, SIEBERT.

 21. Defendants, AJAY BHALLA, UMA BHALLA, and ANUJ BHALLA were supervisors

    and/or managers/owners who were involved in the Defendant restaurants’ day-to-day

    operations and/or were directly responsible for the supervision of Plaintiff, SIEBERT.

    Therefore, they are personally liable for the FLSA violations.

 22. Defendants, AJAY BHALLA, UMA BHALLA, and ANUJ BHALLA were directly

    involved in decisions affecting employee compensation and/or hours worked by Plaintiff,

    SIEBERT.

 23. Plaintiff, SIEBERT has retained Bober & Bober, P.A. to represent her in this litigation

    and has agreed to pay the firm a reasonable fee for its services.
Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 5 of 7 PageID 5



                               STATEMENT OF CLAIM:

                                        COUNT I

              VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

 24. Plaintiff, SIEBERT repeats and realleges Paragraphs 1 through 23 as if fully set forth

    herein.

 25. Plaintiff, SIEBERT’S employment with the Defendants was to consist of a normal work

    week for which she should have received time and one-half for her hours worked in

    excess of the maximum hours provided for in the FLSA.

 26. During Plaintiff, SIEBERT’S employment, Plaintiff, SIEBERT worked hours in excess

    of forty (40) per week for which she was not compensated at the statutory rate of time

    and one-half for all of her hours. Plaintiff, SIEBERT was entitled to be paid at the rate of

    time and one-half for all of her hours worked in excess of the maximum hours provided

    for in the FLSA.

 27. The Defendants failed to record all work hours worked by the Plaintiff.

 28. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

    evidenced by their failure to compensate Plaintiff, SIEBERT at the statutory rate of time

    and one-half for all the hours she worked in excess of forty (40) hours per week when

    they knew or should have known such was due.

 29. Defendants failed to properly disclose or apprise Plaintiff, SIEBERT of her rights under

    the FLSA.

 30. The Defendants failed to comply with the FLSA’s recordkeeping requirements.
 Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 6 of 7 PageID 6



   31. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff,

       SIEBERT is entitled to liquidated damages pursuant to the FLSA.

   32. Due to the willful and unlawful actions of the Defendants, Plaintiff, SIEBERT has

       suffered damages in the amount not presently ascertainable of unpaid overtime wages,

       plus an equal amount as liquidated damages.

   33. Plaintiff, SIEBERT is entitled to an award of her reasonable attorney’s fees and costs

       pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, SIEBERT respectfully requests that judgment be entered in her

favor against the Defendants:

       a.     Declaring that the Defendants violated the overtime provisions of 29

              U.S.C. § 207;

       b.     Awarding Plaintiff, SIEBERT overtime compensation in the amount calculated;

       c.     Awarding Plaintiff, SIEBERT liquidated damages in the amount calculated;

       d.     Awarding Plaintiff, SIEBERT reasonable attorney’s fees and costs and expenses

              of this litigation pursuant to 29 U.S.C. § 216(b);

       e.     Awarding Plaintiff, SIEBERT post-judgment interest; and

       f.     Ordering any other and further relief this Court deems to be just and

              proper.

                                         JURY DEMAND

       Plaintiff, SIEBERT demands trial by jury on all issues so triable as of right by jury.
Case 6:19-cv-01895-GAP-LRH Document 1 Filed 10/04/19 Page 7 of 7 PageID 7



                                 Respectfully submitted,

                                 BOBER & BOBER, P.A.
                                 Attorneys for Plaintiff
                                 2699 Stirling Road, Suite-A304
                                 Hollywood, FL 33312
                                 Phone: (954) 922-2298
                                 Fax: (954) 922-5455
                                 peter@boberlaw.com
                                 By: /s. Peter J. Bober, Esq.
                                         FBN: 0122955
